DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/5/2020 and 8/10/2020 are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first process chamber and the second process chamber are connected to the transfer chamber on the straight side” in Claim 54 must be shown or the feature(s) canceled from the claim(s).  The drawings show the first and second process chambers connected on opposite straight sides of the transfer chamber. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-53 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilchrest et al. 2015057959.
In Re Claim 35, Gilchrest et al. teach a processing system for processing a plurality of workpieces, the processing system comprising:								a first process chamber (130, Fig. 2) having two processing stations (See Fig. 2); 				a second process chamber (130, Fig. 2) having two processing stations (See Fig. 2);			a transfer chamber (125b, Fig. 2) in process flow communication with the first process chamber and the second process chamber, the first process chamber disposed on a first side of the transfer chamber, the second process chamber disposed on a second side of the transfer chamber, the second side of the transfer chamber being opposite the first side of the transfer chamber; (See Fig. 2)													a first workpiece position (102C, 102D, Fig. 2) disposed on a third side of the transfer chamber; a second workpiece position (202A, 202B, Fig. 2) disposed on a fourth side of the transfer chamber, the fourth side of the transfer chamber being opposite the third side of the transfer chamber.
In Re Claim 36, Gilchrest et al. teach wherein the first workpiece position comprises a loadlock chamber (100E2, Fig. 2).
In Re Claim 37, Gilchrest et al. teach wherein the second workpiece position comprises a transfer position (202A, 202B, Fig. 2).
In Re Claim 38, Gilchrest et al. teach wherein the first workpiece position comprises at least one workpiece column (See Last 3 Lines of Page 6 through First 2 Lines of Page 7) 
In Re Claim 39, Gilchrest et al. teach wherein the second workpiece position comprises at least one workpiece column (See Last 3 Lines of Page 6 through the First 2 Lines of Page 7).
In Re Claim 40, Gilchrest et al. teach wherein the first process chamber, the second process chamber, the transfer chamber, the first workpiece position and the second workpiece position are configured to be operated at a common pressure. (Paragraph 30) 
In Re Claim 41, Gilchrest et al. teach wherein the first process chamber, the second process chamber, the transfer chamber, the first workpiece position and the second workpiece position are in process flow communication without vacuum break. (Paragraph 30) 
In Re Claim 42, Gilchrest et al. teach wherein the processing system further comprises a rotary robot (See 104’, Fig. 4E) in the transfer chamber. 
In Re Claim 43, Gilchrest et al. teach a second transfer chamber (125A) in process flow communication with the second workpiece position.
In Re Claim 44, Gilchrest et al. teach a third process chamber (130 Top side of 125a, Fig. 2) having two processing stations;	a fourth process chamber (130 Bottom side of 125a, Fig. 2) having two processing stations;											the third process chamber disposed on a first side (top side of 125a, Fig. 2) of the second transfer chamber; the fourth process chamber disposed on a second side (bottom side of 125a, Fig. 2) of the second transfer chamber; the second side of the transfer chamber being opposite the first side of the transfer chamber. 
In Re Claim 45, Gilchrest et al. teach wherein the third process chamber is disposed in a linear relationship with the first process chamber. (See Fig. 2)
In Re Claim 46, Gilchrest et al. teach wherein the fourth processing chamber is disposed in a linear relationship with the second process chamber. (see fig. 2)
In Re Claim 47, Gilchrest et al. teach wherein the second workpiece position is disposed on a third side of the second transfer chamber.  (See Fig. 2) 
In Re Claim 48, Gilchrest et al. teach a third workpiece position (102a, 102b, Fig. 2) coupled to a fourth side (100E1) of the second transfer chamber, the fourth side of the second transfer chamber being opposite to the third side of the second transfer chamber. (See Fig. 2) 
In Re Claim 49, Gilchrest et al. teach wherein the first process chamber, the second process chamber, the transfer chamber, the first workpiece position, the second workpiece position, the second transfer chamber, the third process chamber, and the fourth process chamber are configured to be operated at a common pressure. (See Paragraph 30) 
In Re Claim 50, Gilchrest et al. teach wherein the first process chamber, the second process chamber, the transfer chamber, the first workpiece position, the second workpiece position, the second transfer chamber, the third process chamber, and the fourth process chamber are in process flow communication without vacuum break. (See Paragraph 30) 
In Re Claim 51, Gilchrest et al. teach wherein the second transfer chamber comprises a rotary robot. (See 104’, Fig. 4E)
In Re Claim 52, Gilchrest et al. teach wherein a front end portion (108, Fig. 1a) is in process flow communication with the first workpiece position.
In Re Claim 53, Gilchrest et al. teach wherein the first workpiece position is configured to be operated at a different pressure than the front end portion.  (The first workpiece position is a loadlock that can close a gate and vary operating pressures)
In Re Claim 55, Gilchrest et al. teach processing system for processing a plurality of workpieces, the processing system comprising:									a first process chamber (130, Fig. 2) having two processing stations; a second process chamber (130, Fig. 2) having at least one processing station; a transfer chamber (125b, Fig. 2) in process flow communication with the first process chamber and the second process chamber, the first process chamber disposed on a first side (top side of 125b, Fig. 2) of the transfer chamber, the second process chamber disposed on a second side (bottom side of 125b, Fig. 2) of the transfer chamber, the second side of the transfer chamber being opposite the first side of the transfer chamber; (See Fig. 2)		a first workpiece position (102c, 102d, Fig. 2) disposed on a third side of the transfer chamber; a second workpiece position (202a, 202b, Fig. 2) disposed on a fourth side of the transfer chamber, the fourth side of the transfer chamber being opposite the third side of the processing chamber. (See Fig. 2) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilchrest et al. 2015057959.
In Re Claim 54, Gilchrest et al. teach a processing system for processing a plurality of workpieces, the processing system comprising:									a first process chamber (130, Fig. 2) having at least two processing stations; (See Fig. 2) 			 a second process chamber (130, Fig. 2) having at least one processing station; 			a workpiece column (102C, 102D, Fig. 2) (See Last 3 Lines of Page 6 through First 2 Lines of Page 7) configured to support a plurality of workpieces in a stacked arrangement; and					a transfer chamber (125b) in process flow communication with the first process chamber, the second process chamber, and the workpiece column, wherein the transfer chamber has a straight side;	wherein the first process chamber and the second process chamber are connected to the transfer chamber on straight sides.									Gilchrest et al. do not teach the first and second process chambers connected to the transfer chamber on the same straight side.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the first and second process chambers so that they are connected on the same straight side, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:													Tepman, Wagner et al., and Heyder et al. teach a transfer chamber with a workpiece column on a side of the chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652